DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

A terminal disclaimer has been filed on 02/10/2022 to obviate the double patenting rejection mailed on 12/07/2021.

Examiner’s Statement of Reason for Allowance

Claims 21, 26 and 36 are allowed because there is no prior art that teaches the underlined portion of the independent claims as recited below:

Regarding claim 21 “An apparatus for Internet of Things (loT) communications, comprising: 
a device including at least one memory adapted to store run-time data for the device, and at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the device to perform actions, including: 
storing device twins for corresponding loT devices, wherein the device twins include metadata that is associated with the corresponding loT devices; 
receiving a schedule job instruction; 
identifying at least one candidate IoT device from amongst the IoT devices that are associated with the schedule job instruction; 
creating executors associated with the at least one candidate IoT device, such that the executors include durable state machines; and 
executing jobs via the executors such that the executors are capable of resuming execution after at least one of an outage or a failure of at least one of the executors, and such that the jobs include at least one of an update to at least one device twin, a query to at least one device twin, a request to at least one IoT device, or a request to at least one external cloud service, wherein the durable state machines durably store a current state.”

Regarding claim 26 “A method for Internet of Thing (loT) communications, comprising: 
storing device twins for corresponding loT devices, wherein the device twins include metadata that is associated with the corresponding loT devices; 
receiving a schedule job instruction; identifying at least one candidate IoT device from amongst the IoT devices that are associated with the schedule job instruction; 
using at least one processor to create executors associated with the at least one candidate IoT device, such that the executors include durable state machines; and 
3Application No.: 17/329,099Docket No.: 401849-US-CNT Response to Non-Final Office Action of Dec. 7, 2021 executing jobs via the executors such that the executors are capable of resuming execution after at least one of an outage or a failure of at least one of the executors, and such that the jobs include at least one of an update to at least one device twin, a query to at least one device twin, a request to at least one IoT device, or a request to at least one external cloud service, wherein the durable state machines durably store a current state.”

Regarding claim 36 “A processor-readable storage medium, having stored thereon processor-executable code that, upon execution by at least one processor, enables actions, comprising: 
generating device job actors associated with at least one IoT device, such that the device job actors include durable state machines; and 
executing jobs via the device job actors such that the device job actors are capable of resuming execution after at least one of an outage or a failure of at least one of the device job actors, and such that the jobs include at least one of an update to at least one device twin, a query to at least one device twin, a request to at least one IoT device, or a request to at least one external cloud service, wherein the durable state machines durably store a current state.”

Boehm (US 2003/0046645) teaches a monitor manager that creates and executes state machine-based monitor instances in a digital simulation. The monitor manager is used in a simulation environment that first creates executable monitor, grids from the monitors and grids described in a high-level monitor language. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusions

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Calder et al. (US 2013/0179881) teach decoupling PaaS resources, jobs and scheduling


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N/Examiner, Art Unit 2459  
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459